Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
Claims 2-16, 19-28, 30, 33,36-38, 40, 42-43, 45-48, 51-53, 55-56, 58-59, 65-72, 74-79, 82-84, 86-100, 102-105 and 107-110 have been cancelled, claims 17, 29, 31, 34-35, 39, 41, 44, 49-50, 54, 57, 60, 63, 73 and 80 have been amended, the disclosure has not been amended, and no new claims have been added as per the preliminary amendment filed January 15, 2019.  One Information Disclosure Statement (one IDS) filed January 15, 2019 has been received, annotated, and made of record. 
Claims 1, 17-18, 29, 31-32, 34-35, 39, 41, 44, 49-50, 54, 57, 60-64, 73, 80-81, 85, 101 and 106 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is  determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
At page 127 the chemical structure at the end of Example 14 includes technical errors including a peroxide linkage (-O-O-) at the top left, and at the bottom left an error in punctuation.  The text at page 126 indicates a –S-S- linkage, a linkage that is not present in the present structure.   
At page 128, liner 10, the term “petafluorbenzyl” is a misspelling of -- pentafluorobenzyl --.  
In the disclosure page 126 at line 3, the method of “Example 6” is entirely prospective and the instant disclosure does not include an Example 24.  Deletion is respectively requested.  
.
Appropriate correction is required.  
Claims 17-18, 29, 31-32, 34-35, 39, 41, 44, 49-50, 54 and 57 are rejected under 35 U.S.C. §112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to consider in this analysis:  
a) Actual Reduction to Practice?  Inspection of all of the non-prospective examples (Examples 10-18, all written almost entirely in present tense) in the disclosure has not produced any example wherein the structures claimed in claim 17, wherein variables R1 and R2 are “H”, have been synthesized chemically.  This appears to be clear indication of a failure to reduce to practice.  
b) Disclosure of Drawings or Structural Chemical Formulas?  Except for the errors in the structure at the top of disclosure page 127, the chemical structu7res appear to be accurate.  
c) Sufficient relevant identifying characteristics?  This factor is not relevant to the instant analysis.  
d) Method of making the claimed invention?  This issue has been addressed in previous paragraphs of this analysis.  
e) Level of skill in the art?  One of ordinary skill would be expected to be knowledgeable concerning how to make modified mRNAs and how to test same for medicinal activity.   
f) Predictability in the art?  In view of the extensive disclosure of prior art citations, the claimed portion of the instant art area has been found to be predictable.  
For the above stated reasons the instant claims have been found to lack adequate support from the written description.  
Claims 101 and 106 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for the introduction synthetically of a morpholino moiety within the 
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows: 
A.  The breadth of the claimed subject matter:  The instant claimed subject matter has breadth that exceeds the scope of enabling subject matter disclosed because there appear to be no effective enabling exemplifications.  
B.  The nature of the claimed subject matter:  This subject has been addressed in the introductory paragraph of this analysis.  
C. The state of the prior art:  The only reference presently of record that appears to read o the instant claimed subject matter is the Manoharan et al. ‘266 reference.  .  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to test for the effects of oligoribonucleotide modification on the biochemical effects of their administration in vitro and in vivo efficacy. 
E.  The level of predictability in the art:  The claimed portion of the instant art area has been found to be unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure does not appear to include any specific embodiments that enable the instant claimed subject matter.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.     
Claims 1, 17-18, 29, 31-32, 34-35, 39, 41, 44, 49-50, 54, 57, 60-64, 73   80-81, 85, 101 and 106 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C §112(b).  
In claim 1 at line 1, the term “or a salt thereof, including” is incomplete and should be amended to read -- or a pharmaceutically acceptable salt, comprising --, in order to provide legal coverage against infringement, the term “comprising” meaning that an allowed claim includes the disclosed subject matter plus any other subject matter added by an infringer.   See also line 6 of claim 1 wherein the term “including” should be replaced with the term -- comprising --.  
In claim 1 at line 3, the term “at least one” is indefinite because it has an upper limit of infinity, a limit that lacks adequately defined metes and bounds.  .  
In claim 1 at lines 5-6, the terms listed are incomplete because the functionally defined species intended have not been provided with adequately defined metes and bounds, and are each now limited to compounds, not substituents.    See also claim 17 at lines 7-8 wherein the same issue reoccurs.
In claim 1 at lines 6 and 21, the generic term “linker” is not adequately defined within the claim and thereby renders the claim incompletely defined.   See also claim 17 at line 9 and 10 wherein the same issue reoccurs.  
In claim 1 at line 9, the variable “B” is possibly a “nucleobase”, but the remainder of alternatives are not nucleobases and therefore the alternative listing is erroneous.  Additionally the particular nucleobase alternatives have not be defined in the claim.  
In claim 1 at line 9-19 and 25, the term “optionally substituted” (all occurrences) is not defined with a listing of possible substituents in the claim, an incompleteness issue.   See also claim 17 at liens 14-26 and 19 wherein the same issue reoccurs.   See also claim 35 at lines 7-17 wherein the same issue reoccurs.
In claim 1 at line 11, the prefix “hetero” implies heteroatoms, but the particular heteroatoms and the locations thereof have not been defined in the claim, an incompleteness issue.  See also this claim at line 13 wherein the term “heterocycle” raises the same issues.  See also claim 35 at lines 12 and 14 wherein the same issue reoccurs.  
In claim 1 at line 16, the prefix “hetero” in the term “heterocyclylene” implies heteroatoms, but the particular heteroatoms and the locations thereof have not been defined in the claim, an incompleteness issue.
In claim 17 at line 2, the term “comprises” is incomplete and should be amended to read -- further comprises – in order to avoid improper dependence because of failure to further limit
In claim 17 at line 6, the term “at least one 5’-cap structure” is incomplete because the particular structure has not been defined in the claim and the included term “at least one” implies structural features not included in the definition of the subject matter. 
In claim 17 at line 27, the variables R1 and R2 are limited to “H”.  Therefore, claims dependent from claim 17, including claims 29, 31, 32, 34, 39, 41, 44, 49, 50, 54 and 57, wherein these variables are each “OH,” are each improperly dependent.  
In claim 18 at line 4, the term “3’-UTR” (untranslated region?) is erroneous because the variable A1 is a 5’-substituent, and therefore cannot be a 3’-substituent.  
In claim 61 at line 2, the term “adenosine” is erroneous and should be amended to read -- 5’-adenylates --.  
In claim 64 at line2 and 3, the compounds named “hexitol-adenosine,” “”LNA adenosine,” and “PNA adenosine” are directed to compound geniuses none of which have been completely defined by chemical structures within the claim, an incompleteness issue 
In claim 73 at line 2, the term “targeting moiety” is not structurally defined in the claim, an incompleteness issue.  
In claim 80 at line 2, the term “3’-UTR and variable “A” suggest that the claims is defining variables C1 and A1.  Clarification of the intended meanings is respectfully requested.  
In claim 81 at lines 1-2, the compound’s listed are not included in the claim depended from or in claim 17, improperly dependent because of a failure to further limit.  
In claim 85 at lines 1-5, the structure “XIV” apparently made from an oligoribonucleotide by a chemical process not defined in the claim is contacted with the compound defined by formula XV and thereby converted into structure I “under suitable conditions,” wherein none of the “conditions” needed to either generate XIV or I have been defined in the claim, incompleteness issues rendering the instant claim indefinite.   
In claim 85 at line 6, the structure XIV is highly chemically unstable when variable RU is defined as “halo,” and therefore unlikely to be a useful substance.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 1, 17-18, 29, 31-32, 34-35, 39, 41, 44, 49-50, 54, 57, 60-64, 73   80-81,  101 and 106 are rejected under 35 U.S.C. §102 (a)(1) and/or (a)(2) as being anticipated by Manoharan et al. ‘266 (PTO-1449 #1; US PgPubs ref. BL; US 2006/0058266).    
The ‘266 reference at paragraphs 0004, 0011-0019, 0026-0027, 0132, 0152, 0161, 0167-0170, 0187 and 0670 has anticipated instant claims 1, 101 and 106 and claims dependent therefrom.  
Note to applicant: Applicant is respectfully requested to provide a supplemental PTO-1449 citing search strategy, search report and written opinion for PCT/US16/52482 made of record herein on March 16, 2018.   The written opinion was relied upon during the development of the above rejection.
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

LECrane:lec
06/04/2021

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600